Exhibit 10.2
AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
     AGREEMENT, dated as of December 15, 2010 by and among BP Exploration
(Alaska) Inc., a Delaware corporation having its principal office at 1014 Energy
Court, Anchorage, Alaska 99503 (the “Company”), The Bank of New York Mellon
(formerly, The Bank of New York), a New York banking corporation having its
principal corporate trust office at 101 Barclay Street, New York, New York 10286
(the “Resigning Trustee”) and The Bank of New York Mellon Trust Company, N.A., a
national banking association having a corporate trust office at 919 Congress
Avenue, Suite 500, Austin, Texas 78701 (the “Successor Trustee”).
RECITALS:
     WHEREAS, there are currently issued and outstanding 21,400,000 units of
beneficial interest (“Units”) in the BP Prudhoe Bay Royalty Trust (the “Trust”),
created under the BP Prudhoe Bay Royalty Trust Agreement dated February 28, 1989
among The Standard Oil Company, BP Exploration (Alaska) Inc., The Bank of New
York, Trustee, and F. James Hutchinson, Co-Trustee (the “Trust Agreement”);
     WHEREAS, Section 8.02 of the Trust Agreement provides that the Trustee may
at any time resign by giving notice of such resignation to the Company confirmed
in writing, which resignation shall become effective upon the acceptance by a
successor Trustee of its appointment as the successor Trustee;
     WHEREAS, Section 8.03 of the Trust Agreement provides that, if the Trustee
shall have given notice of its intention to resign, the Company shall appoint a
successor Trustee;
     WHEREAS, Sections 8.02 and 8.03 of the Trust Agreement provide that the
resigning Trustee shall give written notice of its resignation and the
appointment of a successor Trustee to

 



--------------------------------------------------------------------------------



 



each Unit Holder at such Unit Holder’s last address as shown by the records of
the resigning Trustee;
     WHEREAS, Section 8.04 of the Trust Agreement provides that immediately upon
the appointment of any successor Trustee, all rights, titles, duties, powers and
authority of the resigning Trustee shall be vested in and undertaken by the
successor Trustee, which shall be entitled to receive from the Trustee which it
succeeds, an accounting pursuant to Section 8.02(a) of the Trust Agreement and
all of the Trust Estate held by the resigning Trustee and all records and files
in connection therewith;
     WHEREAS, pursuant to Section 3.06 of the Trust Agreement, Resigning Trustee
was appointed Transfer Agent and Registrar with respect to all the Units issued
and registered under the Trust Agreement;
     WHEREAS, the Company desires to appoint Successor Trustee as Trustee,
Transfer Agent and Registrar with respect to all the Units heretofore and
hereafter issued and registered under the Trust Agreement to succeed Resigning
Trustee under the Trust Agreement; and
     WHEREAS, Successor Trustee is willing to accept such appointment as
Trustee, Transfer Agent and Registrar under the Trust Agreement;
     NOW, THEREFORE, the Company, Resigning Trustee and Successor Trustee, for
and in consideration of the premises and of other good valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby consent and
agree as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
THE RESIGNING TRUSTEE
     Section 1.1. Pursuant to Section 8.02 of the Trust Agreement, Resigning
Trustee notifies the Company that Resigning Trustee hereby resigns as Trustee
under the Trust Agreement.
     Section 1.2. Resigning Trustee represents and warrants to Successor Trustee
that:

  (a)   No covenant or condition contained in the Trust Agreement has been
waived by Resigning Trustee or, to the best of the knowledge of the responsible
officers of Resigning Trustee’s Corporate Trust and Agency Group, by Unit
Holders owning the percentage of outstanding Units required by the Trust
Agreement to effect any such waiver.     (b)   There is no action, suit or
proceeding pending or, to the best of the knowledge of the responsible officers
assigned to Resigning Trustee’s Corporate Trust and Agency Group, threatened
against Resigning Trustee before any court or any governmental authority arising
out of any action or omission by Resigning Trustee as Trustee, Registrar or
Transfer Agent under the Trust Agreement.     (c)   Pursuant to Article III of
the Trust Agreement, the Trust issued Certificates evidencing ownership of
21,400,000 Units, which Units are outstanding as of the Effective Date (as
hereinafter defined).     (d)   Each person who signed the Certificates on
behalf of the Trust was duly elected, qualified and acting as an officer of
Resigning Trustee and empowered to execute the Certificates at the respective
times of issuance and the signature of such

3



--------------------------------------------------------------------------------



 



      person or persons appearing on such Certificates is each such person’s
genuine signature.

  (e)   This Agreement has been duly authorized, executed and delivered on
behalf of Resigning Trustee and constitutes its legal, valid and binding
obligation.     (f)   To the best of the knowledge of the responsible officers
of Resigning Trustee’s Corporate Trust and Agency Group, Resigning Trustee is in
compliance in all material respects with the duties and obligations of the
Trustee under the Trust Agreement.

     Section 1.3. Resigning Trustee hereby assigns, transfers, delivers and
confirms to Successor Trustee all the rights, titles, duties, powers, and
authority of Resigning Trustee under the Trust Agreement and the Trust
Conveyance and all property and money held by Resigning Trustee under the Trust
Agreement. Resigning Trustee shall execute and deliver such further instruments
and shall do such other things as Successor Trustee may reasonably require so as
to more fully and certainly vest and confirm in Successor Trustee all the
rights, trusts and powers hereby assigned, transferred, delivered and confirmed
to Successor Trustee as Trustee, Registrar and Transfer Agent.
     Section 1.4. Resigning Trustee shall deliver to Successor Trustee, as of or
as soon as practicable after the Effective Date, all of the Trust Estate held by
Resigning Trustee (including but not limited to the cash and short-term
investments in the “BP Prudhoe Bay Royalty Trust Reserve,” held in Account
No. 294501 with The Bank of New York Mellon in the name of the Trust). Resigning
Trustee shall deliver to Successor Trustee such files and documents related to
the Trust and the Units that Successor Trustee reasonably may request from time
to time.

4



--------------------------------------------------------------------------------



 



     Section 1.5. Promptly, and in any event within ten days, after the
Effective Date, Resigning Trustee shall cause a notice, substantially in the
form of Exhibit A annexed hereto, to be sent to each Unit Holder in accordance
with the provisions of Sections 8.02 and 8.03 of the Trust Agreement.
ARTICLE II
THE COMPANY
     Section 2.1. The Company hereby accepts the resignation of Resigning
Trustee as Trustee, Registrar and Transfer Agent under the Trust Agreement with
respect to all Units heretofore or hereafter issued pursuant thereto.
     Section 2.2. The Company hereby appoints Successor Trustee as Trustee,
Registrar and Transfer Agent under the Trust Agreement with respect to all Units
heretofore issued and delivered pursuant thereto, to succeed to, and vests
Successor Trustee with, all the rights, powers, trusts and duties of Resigning
Trustee under the Trust Agreement as Trustee, Registrar and Transfer Agent from
the Effective Date forward.
     Section 2.3. The Company represents and warrants to Resigning Trustee and
Successor Trustee that:

  (a)   The Trust Agreement was validly and lawfully executed and delivered by
the Company, has not been amended or modified and is in full force and effect.

  (b)   The Company has performed or fulfilled prior to the date hereof, and
will continue to perform and fulfill after the date hereof, each material
covenant, agreement, condition, obligation and responsibility on its part to be
performed under the Trust Agreement and the Overriding Royalty Conveyance.

5



--------------------------------------------------------------------------------



 



  (c)   No covenant or condition contained in the Trust Agreement has been
waived by the Company or, to the best of the Company’s knowledge, by Unit
Holders owning the percentage of the outstanding Units required to effect any
such waiver.     (d)   There is no action, suit or proceeding pending or, to the
best of the Company’s knowledge, threatened against the Company before any court
or any governmental authority arising out of any action or omission by the
Company under the Trust Agreement.     (e)   This Agreement has been duly
authorized, executed and delivered on behalf of Company and constitutes its
legal, valid and binding obligation.     (f)   All conditions precedent relating
to the appointment of The Bank of New York Mellon Trust Company, N.A., as
Successor Trustee, Registrar and Transfer Agent under the Trust Agreement have
been complied with by the Company.

ARTICLE III
THE SUCCESSOR TRUSTEE
     Section 3.1. Successor Trustee represents and warrants to Resigning Trustee
and to the Company that:

  (a)   Successor Trustee is qualified and eligible under the provisions of
Article Six of the Trust Agreement to act as Trustee under the Trust Agreement.
In making this representation and warranty, Successor Trustee is relying upon
the representations and warranties of both Resigning Trustee and the Company
regarding the Trust Agreement.

6



--------------------------------------------------------------------------------



 



  (b)   This Agreement has been duly authorized, executed and delivered on
behalf of Successor Trustee and constitutes its legal, valid and binding
obligation.

     Section 3.2. Successor Trustee hereby accepts its appointment as successor
Trustee, Registrar and Transfer Agent under the Trust Agreement with respect to
all Units heretofore or hereafter issued and delivered pursuant thereto and all
property and money held or to be held under the Trust Agreement and accepts the
rights, powers, trusts, duties and obligations of Resigning Trustee as Trustee,
Registrar and Transfer Agent under the Trust Agreement with respect to all Units
heretofore or hereafter issued pursuant thereto and all property and money held
or to be held under the Trust Agreement, upon the terms and conditions set forth
therein, from the Effective Date forward.
     Section 3.3. Upon receipt from the Company of the payment attributable to
the Royalty Interest for the quarter ending December 31, 2010, Successor Trustee
shall pay to Resigning Trustee from such amount (a) the pro-rated portion of the
quarterly administrative fee accrued pursuant to Section 7.03 of the Trust
Agreement for the period from October 1, 2010 to the Effective Date, and (b) all
accrued fees due to Resigning Trustee in its capacity as Registrar and Transfer
Agent for the period from October 1, 2010 to the Effective Date, upon
presentation of Resigning Trustee’s invoice therefor. Successor Trustee will
notify all attorneys, accountants, engineers and other persons providing
services or goods to the Trust of its succession as Trustee and will reimburse
Resigning Trustee in full from the Trust Estate for all unpaid expenses,
disbursements and advances incurred or made by Resigning Trustee prior to the
Effective Date in accordance with the provisions of the Trust Agreement.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     Section 4.1. Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to them in the Trust Agreement.
     Section 4.2. This Agreement and the resignation, appointment and acceptance
effected hereby shall be effective as of the close of business on the date first
set forth above (the “Effective Date”).
     Section 4.3. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law.
     Section 4.4. This Agreement may be executed in any number of counterparts
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument.
     Section 4.5. The Company, Resigning Trustee and Successor Trustee hereby
acknowledge receipt of an executed counterpart of this Agreement and the
effectiveness thereof.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement of
Resignation, Appointment and Acceptance to be duly executed as of the day and
year first above written.

          Company:   BP EXPLORATION (ALASKA) INC.
 
       
 
  By:   /s/ Claire Fitzpatrick
 
       
 
  Name:   Claire Fitzpatrick
 
  Title:   Attorney-in-Fact
 
        Resigning Trustee:   THE BANK OF NEW YORK MELLON
 
       
 
  By:   /s/ Ming J. Ryan
 
       
 
  Name:   Ming J. Ryan
 
  Title:   Vice President
 
        Successor Trustee:   THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
 
       
 
  By:   /s/ Michael Ulrich
 
       
 
  Name:   Michael Ulrich
 
  Title:   Vice President

9



--------------------------------------------------------------------------------



 



EXHIBIT A
[The Bank of New York Mellon letterhead]
To Holders of Units in the
BP Prudhoe Bay Royalty Trust:
     We are writing to notify you that The Bank of New York Mellon (‘BNYM”)
resigned as Trustee of the BP Prudhoe Bay Royalty Trust (the “Trust”) effective
as of December 15, 2010.
     BP Exploration (Alaska) Inc. has appointed The Bank of New York Mellon
Trust Company, N.A. (the “Trust Company”) as successor Trustee of the Trust. The
Trust Company has accepted its appointment as successor Trustee and effective as
of December 15, 2010 succeeded to the rights, powers, trusts, duties and
obligations of BNYM under the BP Prudhoe Bay Royalty Trust Agreement dated
February 28, 1989. BNY Mellon Trust of Delaware remains the Co-Trustee of the
Trust.
     Holders of Units in the Trust who wish to communicate with the Successor
Trustee about any matter should write or call the following address and
telephone number:

     
Mail address:
  The Bank of New York Mellon Trust Company, N.A.
 
  919 Congress Avenue, Suite 500
 
  Austin, TX 78701
 
  Attention:
 
   
Telephone:
  800-852-1422

     
Dated:
  New York, NY
 
  December ___, 2010

THE BANK OF NEW YORK MELLON

10